Citation Nr: 1224037	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected bilateral pes planus with callosities.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus with callosities.

3.  Entitlement to service connection for chronic depression/anxiety, to include as secondary to service-connected bilateral pes planus with callosities.

4.  Entitlement to an initial rating in excess of 30 percent for service-connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for pseudofolliculitis barbae and assigned a noncompensable rating, and denied service connection for a bilateral ankle condition, severe low back pain, and chronic depression and anxiety.  

A Travel Board hearing was held on February 25, 2010, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is of record.

When the case was last before the Board in April 2010, it was remanded for additional development.  Thereafter, in a November 2011 rating decision, the RO granted an increased rating of 30 percent for the Veteran's pseudofolliculitis barbare, effective the date the original claim for service connection was received.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran an additional VA skin examination to address the applicable criteria for rating scars and disfigurement, and to afford the Veteran a VA examination or examinations with a medical opinion regarding his service connection claims.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the April 2010 remand, the Board instructed the RO/AMC to afford the Veteran a VA skin examination to determine the current severity and manifestations of his service-connected pseudofolliculitis barbae.  Although a VA skin examination was conducted in April 2010, the report of that examination is inadequate for adjudication purposes.  Specifically, while the April 2010 VA examination addresses the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code 7806, the diagnostic code for rating dermatitis or eczema, the Board notes that a disability rating may be warranted under Diagnostic Code 7800 for disfigurement of the head, face, or neck; or under Diagnostic Codes 7801-7805 for scars, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The April 2010 VA examination report includes unretouched color photographs and states that the disability is manifested by significant shallow pitting of the beard area of the face, most severe on the cheeks.  This is suggestive of disfigurement; however, the examination report does not adequately address these additional rating criteria.  Therefore, a remand for another VA examination that addresses these additional rating criteria is required in order for the Board to address whether a higher rating is appropriate for this disability.

Additionally, the Board notes that the Veteran's claims for service connection for a low back disability, a bilateral ankle disability, and chronic depression/anxiety, are all claimed on a direct basis, as well as on a secondary basis, as secondary to the Veteran's service-connected bilateral pes planus with callosities.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a non service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448. 

In this regard, the VA treatment records reflect that the Veteran has a current diagnosis of degenerative disc disease of the fifth intervertebral space and a diagnosis of depression.  Moreover, the Board finds that the Veteran is competent to report his ankle symptomatology, and the record contains a November 2011 lay statement from an individual who has personally witnessed the Veteran's inability to walk comfortably because of persistent bilateral ankle pain that radiates.  The lay statement indicates that the Veteran has a difficult time sleeping or resting because of the ankle pain.  He also has such severe pain that he is unable to complete normal chores such as mowing the lawn or cleaning the yard.  He has to ice his ankles and his back for about ten to fifteen minutes at least three to four times a week because of swelling and pain.  

The Veteran has never been afforded a VA examination for the purpose of determining whether any of these claimed disabilities are caused by or aggravated by the service-connected bilateral pes planus with callosities.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the claims for service connection for a low back disability and a bilateral ankle disability on a direct basis, the Board notes that service treatment records dated in January 1980 reflect complaints of severe pain in the left back and complaints of an ankle injury.  

Consequently, a VA examination is needed in order to ascertain the nature and severity of any currently present bilateral ankle disability, low back disability, and/or depression, to include an opinion regarding the secondary theory of the service connection claims.

As the Veteran's claims are being remanded for new VA examinations, the Board finds that the RO should also request updated VA treatment records from April 2010 through the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Because the Board has determined that medical examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from April 2010 through the present.

2.  Schedule the Veteran for a VA skin examination in order to determine the current nature and severity of his service-connected pseudofolliculitis barbae.  The examination should, if possible, be scheduled when the Veteran's skin disorder is in an active phase.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file must be made available to the examiner for review.

The examiner must provide specific findings as to each of the following (assuming the skin affected by pseudofolliculitis barbae is the "scar" for purposes of answering the below listed questions):

a) Is the scar is five or more inches in length?
b) At its widest part, is the scar is at least one-quarter inch?
c) Is the surface contour of the scar is elevated or depressed on palpation?
d) Is the scar is adherent to underlying tissue?
e) Is the skin hypo- or hyper-pigmented in an area exceeding six square inches?
f) Is the skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches?
g) Is underlying soft tissue missing in an area exceeding six square inches?
h) Is the skin indurated and inflexible in an area exceeding six square inches?
i) Does the scar cover an area or areas of 144 square inches or greater?

The rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA examination or examinations in order to determine the nature and etiology of any currently present bilateral ankle disability, low back disability, and chronic depression/anxiety.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should state an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any current bilateral ankle disability, low back disability and/or chronic depression/anxiety is causally or etiologically related to his military service.  The examiner must discuss the January 1980 complaints of left back pain and an ankle injury noted in the service treatment records.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any current bilateral ankle disability, low back disability and/or chronic depression/anxiety is/are caused by or aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected bilateral pes planus with callosities.  If the examiner finds that any or all of the following:  bilateral ankle disability, low back disability and/or chronic depression/anxiety is/are aggravated by the service-connected bilateral pes planus with callosities, the examiner should quantify the degree of aggravation if possible.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]"38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


